Exhibit 10.15

CONFIDENTIAL

 

 

 

PURCHASE AGREEMENT

dated as of                         , 2008

between

WOLVERINE TUBE, INC.

WOLVERINE CHINA INVESTMENTS LLC

and

WIELAND-WERKE AG

 

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”), dated as of March ___, 2008 (the
“Effective Date”), by and between Wolverine Tube, Inc., a Delaware corporation
which has its principal place of business at 200 Clinton Avenue West, Suite
1000, Huntsville, Alabama 35801 (“Wolverine”), Wolverine China Investments LLC,
a Delaware limited liability company having its principal place of business at
200 Clinton Avenue West, Suite 1000, Huntsville, Alabama 35801
(“W/Investments”), and Wieland-Werke AG, a corporation of the Federal Republic
of Germany which has its principal place of business at Graf-Arco-Strasse 36,
D-89079 Ulm, Germany (“Purchaser). Capitalized words used and not defined herein
have the meanings set forth in Annex I.

PREAMBLE

WHEREAS, W/Investments is a wholly-owned, indirect subsidiary of Wolverine, and
W/Investments owns 10,000 shares of the Ordinary Stock of Wolverine Wieland
Singapore Holdings Private Limited (“W/W Holdings”), which number of shares
constitute all of the issued and outstanding capital stock of W/W Holdings (the
“W/W Holdings Stock”); and further, W/Investments has caused W/W Holdings to
become the owner of all of the issued and outstanding shares of Wolverine Tube
Shanghai Co., Ltd., a corporation organized under the laws of the Peoples
Republic of China (“Wolverine Shanghai”);

WHEREAS, Purchaser wishes to purchase from W/Investments, and W/Investments is
willing to sell to Purchaser 3,000 shares of the W/W Holdings Stock, which
number of shares of W/W Holdings Stock constitutes thirty percent (30%) of the
issued and outstanding shares of the W/W Holdings Stock on the Effective Date
(the “Tendered Stock”);

WHEREAS, Purchaser wishes to purchase the Tendered Stock, subject to the terms
and conditions contained herein, for the cash payment and other consideration
provided in this Agreement; and

WHEREAS, at the Closing, W/Investments wishes to sell to Purchaser, and
Purchaser desires to purchase from W/Investments, the Tendered Stock on the
terms and subject to the conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the agreements,
covenants, representations, and warranties set forth in this Agreement, the
parties agree as follows:

Section 1.        Definitions; Interpretation.

 

  (a) Definitions.

As used in this Agreement, unless the context otherwise requires, the following
terms have the respective meanings set forth in this Agreement, including Annex
I.

 

  (b) Interpretation.

In this Agreement:



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(i) the singular includes the plural and vice versa, the masculine includes the
feminine and vice versa and, unless the context otherwise requires, references
to natural persons include corporate bodies, partnerships, and other legal
entities and vice versa;

(ii) any reference to an Article, Section, Clause, Schedule, Exhibit, Appendix,
Annex, or Attachment, unless otherwise specifically provided, shall be
respectively to an Article, Section, Clause, Schedule, Exhibit, Appendix, Annex,
or Attachment of this Agreement; and each reference herein to “the Agreement” or
“this Agreement” shall, unless otherwise specifically provided, be construed to
include the preamble, each such Article, Section, Clause, Schedule, Exhibit,
Appendix, Annex, and Attachment;

(iii) the headings of this Agreement are for ease of reference only and shall
not affect its construction or interpretation; and

(iv) the expressions “include”, “includes” and “including” shall be construed
without limitation.

Section 2.        Sale and Purchase.

 

  (a) Authorization of Sale; Reservation of Optioned Shares.

Subject to the terms and conditions of this Agreement, Wolverine and
W/Investments, each, has authorized (i) the sale of the Tendered Stock, which
number of shares shall constitute thirty percent (30%) of the issued and
outstanding shares of W/W Holdings Stock (and shall constitute a thirty percent
(30%) ownership interest in W/W Holdings) on the Closing Date by W/Investments
to Purchaser and (ii) the agreement by W/Investments to sell to Purchaser such
number of shares of the W/W Holdings Stock which are owned by W/Investments as
shall equal twenty percent (20%) of the aggregate number of the issued and
outstanding shares of W/W Holdings (and shall constitute a twenty percent
(20%) ownership interest in W/W Holdings) on the closing date (the “Optioned
Shares”) pursuant to that certain Stock Option Agreement of even date herewith
in substantially the form of Exhibit A (the “Stock Option Agreement”).

 

  (b) Purchase and Sale of Tendered Stock.

Subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants, and agreements contained in this
Agreement, at the Closing, W/Investments hereby agrees that it shall sell,
assign, and convey to Purchaser, free and clear of liens and encumbrances, as of
the Effective Date, that number of shares of the Tendered Stock set forth on
Annex II hereto, and Purchaser shall purchase and acquire the Tendered Stock and
accept from W/Investments, as of the Effective Date, all of such shares of the
Tendered Stock in the amounts set forth on Annex II hereto. At the Closing,
W/Investments shall deliver to Purchaser stock certificates and, if required by
Purchaser, accompanying stock powers (or other similar documents as required by
Applicable Law), representing the shares of the Tendered Stock purchased from
W/Investments by Purchaser.

 

  (c) Commitment to Sell the Optioned Shares.

Subject to the terms and conditions of the Stock Option Agreement, Purchaser
shall have the right, but not the obligation, to purchase all but not less than
all of the Optioned Shares, which shares shall equal twenty percent (20%) of the
aggregate number of the issued and outstanding shares of W/W Holdings (and the
related twenty percent (20%) ownership interest) on the Closing Date, for a
purchase price and upon the terms and conditions set forth in the Stock Option
Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (d) Purchase Price of Tendered Stock.

The aggregate cash purchase price of the Tendered Stock shall be Nine Million
Five Hundred Thousand and No/100’s US Dollars (US$9,500,000.00) (the “Cash
Purchase Price”); and at the Closing, Purchaser shall pay the Cash Purchase
Price, in US Dollar currency, to W/Investments in good funds by wire transfer to
the account identified in Annex III. In addition, Purchaser shall deliver to
Wolverine Shanghai all of Purchaser’s past, current, and prospective customers
of the Products within the Markets in the Territory (including, all customers of
such Products of Purchaser’s Affiliates within the Markets in the Territory),
which customers, Wolverine and Purchaser have agreed for the purposes of the
transactions contemplated by this Agreement to have an attributed value, in the
aggregate, of US$2,100,000 (collectively, the “Purchaser Customers”), in
accordance with the terms and conditions of that certain Owners and Voting
Rights Agreement in substantially the form attached to this Agreement as Exhibit
B (the “Voting Rights Agreement”).

 

  3. Closing of the Purchase of Tendered Stock.

(a) The closing of the sale of the Tendered Stock shall take place at the
offices of Wieland, at Graf-Arco-Strasse 36, D-89079 Ulm, Germany,
simultaneously with the execution and delivery of this Agreement, on March 14,
2008 or at such other time and place as the parties shall agree (the “Closing”).
The closing of the sale and purchase of any W/W Holdings Stock pursuant to the
Stock Option Agreement shall take place in accordance with the terms and
conditions of the Stock Option Agreement. Purchaser shall be obligated to
purchase fractional shares of W/W Holdings Stock, if any, in accordance with
this Agreement, and W/Investments shall not sell more than the shares of W/W
Holdings described in Annex II at the Closing.

(b) At the Closing, Wolverine, W/Investments, Purchaser, W/W Holdings, and
Wolverine Shanghai, as the case may be, shall execute and deliver this
Agreement, the Voting Rights Agreement, the Stock Option Agreement, the
Non-Exclusive License Agreements between each of Wolverine and Wieland and
Wolverine Shanghai, in substantially the form of Exhibit C (the “Non-Exclusive
License Agreements”), and such agreements, certificates, consents, Shareholder
Notes or other instruments as may be required by this Agreement or Applicable
Law (collectively, the “Transaction Documents”).

Section 4.        Representations of Wolverine, W/Investments, and W/W Holdings.

Wolverine, for itself and on behalf of W/W Holdings and W/Investments, hereby
represents and warrants to Purchaser as of the Closing as follows:

 

  (a) Securities Exemption.

Assuming the accuracy of the representations of Purchaser in Section 6(a), the
offer and sale of the Tendered Stock by W/Investments are, or will be, exempt
from registration under Applicable Laws.

 

  (b) Organization; Ownership Interests.

(i) Each of Wolverine, W/Investments, and W/W Holdings is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation or other formation, is duly qualified to do business and in good
standing in each other jurisdiction in which it conducts business where its
failure to do so would materially adversely affect its operations, and has all
requisite corporate power and authority to own, lease and operate the assets
used in its business, to carry on its business as presently conducted, to enter
into this Agreement and the other Transaction Documents to which it is a party,
to perform its obligations



--------------------------------------------------------------------------------

CONFIDENTIAL

 

hereunder and thereunder, and to consummate the transactions contemplated by
this Agreement and the other Transaction Documents. Attached as Schedule 4(b)
are correct and complete copies of the Organization Instruments of Wolverine,
W/W Holdings, and W/Investments, respectively, as in effect on the date of this
Agreement.

(ii) Wolverine owns indirectly all of the ownership interest in W/Investments;
and W/Investments owns all of the ownership interests in W/W Holdings,
W/Investments has taken appropriate action under its Organization Instruments to
transfer its ownership interest in Wolverine Shanghai to W/W Holdings such that
W/W Holdings is (subject to approvals and registrations contemplated by the
Transaction Documents) the sole Member owns all of the ownership interest in
Wolverine Shanghai. W/W Holdings is authorized to issue 10,000 shares of one
class of stock (which class is “Ordinary Stock”) and all such shares of Ordinary
Stock are on the Effective Date issued to W/Investments.

 

  (c) Authorization; No Conflicts.

The execution, delivery and performance by each of Wolverine, W/Investments, and
W/W Holdings of this Agreement and the other Transaction Documents to which it
is a party have been duly authorized by all requisite action (corporate or
otherwise) of such entity, and this Agreement and the other Transaction
Documents to which it is a party constitute valid and binding obligations of
Wolverine, W/Investments, or W/W Holdings, as the case may be, enforceable
against Wolverine, W/Investments, or W/W Holdings, as the case may be, in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditor’s rights and to general
equitable principles and other similar Applicable Laws. The execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party by Wolverine, W/Investments, and W/W Holdings, respectively, will
not (i) result in a conflict with its Organization Instruments, or (ii) result
in material conflict with, or in a material breach of the terms or conditions
of, or constitute a material default (with or without the passage of time, or
both) under, any agreement or contract to which it is a party or to which its
assets are subject, or result in the creation of any lien, claim, or encumbrance
upon its properties or assets.

 

  (d) Compliance; Licenses and Permits.

Except as set forth on Schedule 4(d) or as expressly contemplated by this
Agreement or another Transaction Document, each of Wolverine, W/Investments, and
W/W Holdings has complied in all material respects with, and is not in material
violation of, any Applicable Law or Permit with respect to its business, as
presently or as currently proposed to be conducted and that would have a
material adverse effect on the transactions contemplated by this Agreement or
the other Transaction Documents. With respect to the transactions contemplated
by this Agreement or the other Transaction Documents, each of Wolverine,
W/Investments, and W/W Holdings has all material licenses and permits required
by Governmental Authorities or Applicable environmental Law (collectively,
“Permits”) which are required for the conduct of its business as presently
conducted or as is presently proposed to be conducted (except as disclosed in an
Exhibit or Schedule to this Agreement or another Transaction Document or
contemplated by this Agreement or another Transaction Document), and such
Permits are in full force and effect.

 

  (e) Litigation.

There are no actions, suits, customer claims, counterclaims, proceedings or
investigations at law or in equity, by or before any governmental authority
(collectively, the “Proceedings”), now pending or, to the Knowledge of
Wolverine, threatened against, involving, or affecting Wolverine, W/Investments
or



--------------------------------------------------------------------------------

CONFIDENTIAL

 

W/W Holdings or their respective assets or properties which could materially
adversely affect the transactions contemplated by this Agreement or the other
Transaction Documents.

 

  (f) Brokers and Finders.

Neither Wolverine, W/Investments, nor W/W Holdings, nor any of their respective
officers, directors, employees or owners, has employed or has any obligation
with respect to any broker or finder in connection with the transactions
contemplated by this Agreement.

Section 5.        Representations with respect to Wolverine Shanghai

Wolverine, for itself and on behalf of W/Investments and Wolverine Shanghai,
hereby represents and warrants to Purchaser as of the Closing as follows:

 

  (a) Organization.

Wolverine Shanghai is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or other formation, is
duly qualified to do business and in good standing in each other jurisdiction in
which it conducts business where its failure to do so would materially adversely
affect its operations, and has all requisite corporate power and authority to
own, lease and operate the assets used in its business, to carry on its business
as presently conducted, to enter such of the other Transaction Documents to
which it is a party, to perform its obligations under and to consummate the
transactions contemplated by the other such Transaction Documents. Attached as
Schedule 5(a) are correct and complete copies of the Organization Instruments of
Wolverine Shanghai as in effect on the date of this Agreement.

(b) Authorization; No Conflicts.

The execution, delivery and performance by Wolverine Shanghai of the other
Transaction Documents to which it is a party have been duly authorized by all
requisite action (corporate or otherwise) of such entity, and such other
Transaction Documents constitute valid and binding obligations of Wolverine
Shanghai, enforceable against Wolverine Shanghai in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditor’s rights and to general equitable principles and similar
Applicable Laws. The execution, delivery and performance by Wolverine Shanghai
of the other Transaction Documents to which it is a party will not (i) result in
a conflict with its Organization Instruments, or (ii) result in material
conflict with, or in a material breach of the terms or conditions of, or
constitute a material default (with or without the passage of time, or both)
under, any agreement or contract to which it is a party or to which its assets
are subject, or result in the creation of a lien, claim, or encumbrance upon its
properties or assets

 

  (c) Compliance; Licenses and Permits.

Except as set forth on Schedule 5(c), to the Knowledge of Wolverine, Wolverine
Shanghai has complied in all material respects with, and is not in material
violation of, any Applicable Law or Permit applicable to its business, as
presently conducted or as currently proposed to be conducted, or affecting or
relating to its performance of the other Transaction Documents to which it is as
party. Wolverine Shanghai has all Permits which are required for the conduct of
its business as presently conducted and as is presently proposed to be conducted
(except as disclosed in an Exhibit or Schedule to, or as contemplated by, this
Agreement or another Transaction Document or as previously disclosed to



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Purchaser with respect to the transfer of its shares of stock to W/W Holdings
and to certain assets of its metals division), and such Permits are in full
force and effect.

 

  (d) Litigation.

There are no material actions, suits, claims, proceedings or investigations at
law or in equity, by or before any governmental authority (collectively, the
“Proceedings”), now pending, or to the Knowledge of Wolverine, threatened
against, involving, or affecting Wolverine Shanghai or its assets or properties
which could materially adversely affect the transactions contemplated by this
Agreement or the other Transaction Documents.

 

  (e) Brokers and Finders.

Neither Wolverine Shanghai nor any of its officers, directors, employees or
owners, has employed or has any obligation with respect to any broker or finder
in connection with the transactions contemplated by this Agreement.

 

  (f) Financial Statements.

Wolverine Shanghai has delivered to Purchaser audited financial statements of
Wolverine Shanghai for the fiscal years ending December 31, 2005 and
December 31, 2006 (collectively, the “Financial Statements”) and unaudited
financial statements for the fiscal year ended December 31, 2007, and unaudited
year-to-date balance sheets and income statements for the period January 1, 2008
through February 24, 2008 (collectively, the “Interim Financial Statements” and
together with the Financial Statements, the “Financial Statements”), which have
been prepared in accordance with Chinese GAAP consistently applied throughout
the periods referred to in the Financial Statements, subject, in the case of the
Interim Financial Statements, to normal recurring year-end adjustments (except
as contemplated by another Transaction Document, the effect of which would not,
individually or in the aggregate, have a material adverse effect on Wolverine
Shanghai) and to the absence of notes (that, if presented, would not differ
materially from those included in the Financial Statements), and (ii) are
consistent with the books and records of Wolverine Shanghai and fairly present
the operations of Wolverine Shanghai.

 

  (g) Title to Properties; Encumbrances.

Wolverine Shanghai leases the real property used by it in the operation of its
business and it is not the record title owner of such real property. Wolverine
Shanghai owns all the personal property (whether tangible or intangible) that it
purports to own and such personal property is located in the locations operated
by it or reflected as operated by it on its books and records, including the
Financial Statements. The interests in real property leased by Wolverine
Shanghai and the personal property owned by Wolverine Shanghai described in the
Financial Statements or other property records of Wolverine Shanghai are free
and clear of all material Encumbrances, except (a) mortgages, security
interests, or other hypothecations shown on the Financial Statements,
(b) mortgages, security interests, or other hypothecations incurred in
connection with the purchase of personal property after the date of the
Financial Statements (which mortgages, security interests, or other
hypothecations are limited to the personal property so acquired), (c) liens for
current taxes not yet due, and (d) with respect to real property leased by
Wolverine Shanghai, (i) minor imperfections of title, if any, none of which is
substantial in amount, materially detracts from the value or impairs the use of
the real property subject thereto or impairs the operation of it, and
(ii) zoning laws and other land use restrictions (including, the rights of way,
building use restrictions, exceptions, variances, reservations, or limitations
as currently in effect) which to the Knowledge of Wolverine do not impair the
present or use of the real property subject thereto as contemplated by this
Agreement or the other Transaction Documents. All improvements to real



--------------------------------------------------------------------------------

CONFIDENTIAL

 

property owned by Wolverine Shanghai are located on real property leased by it
and are located within the boundaries of such leased real property with respect
to Wolverine Shanghai.

 

  (h) No Material Adverse Change.

Except as contemplated by this Agreement or another Transaction Document, since
the date of the Financial Statements, to the Knowledge of Wolverine, (i) there
has been no material adverse change in the business, operations, properties,
assets, or condition of Wolverine Shanghai, and (ii) no event has occurred or
circumstance exists that could result in such a material adverse change with
respect to Wolverine Shanghai.

 

  (i) Environmental Matters.

(i) To the Knowledge of Wolverine, Wolverine Shanghai is in compliance with the
Environmental Laws applicable to it. To the Knowledge of Wolverine, Wolverine
Shanghai has no reasonable basis to expect an actual or threatened order,
notice, or other communication, from (A) any Governmental Authority or private
citizen acting in the public interest or (B) the current or prior owner or
operator of any of its facilities, of a violation or failure to materially
comply with any Applicable Law applicable to it or of an obligation to undertake
or bear the cost of any environmental, health, and safety liabilities with
respect to any properties or assets (whether real, personal, or mixed) in which
Wolverine Shanghai owns or controls.

(ii) There are no pending or, to the Knowledge of Wolverine, threatened material
claims, encumbrances, or other restrictions against Wolverine Shanghai arising
under or pursuant to any Applicable Law applicable to it or with respect to or
affecting any property (whether real, personal, or mixed) in which Wolverine
Shanghai has or had a controlling interest.

(iii) To the Knowledge of Wolverine, Wolverine Shanghai has no knowledge of any
basis to expect, and to the Knowledge of Wolverine, neither Wolverine Shanghai
nor any person or entity for which Wolverine Shanghai is responsible has
received, any citation, directive, inquiry, notice, order, summons, warning, or
other communication regarding a hazardous activity, Hazardous Substance, or any
alleged, actual, or potential material violation or failure to materially comply
with any Applicable Law applicable to it, or of any alleged, actual, or
potential material obligation to undertake or bear the cost of any
environmental, health, and safety liabilities under Applicable Law applicable to
it with respect to any of the facilities or any other property (whether real,
personal, or mixed) in which Wolverine Shanghai owns or controls.

(iv) To the Knowledge of Wolverine, except as permitted under Applicable Law,
there are no Hazardous Substances present at the facilities which are owned or
controlled by Wolverine Shanghai, including any Hazardous Substances contained
in barrels, above or underground storage tanks, landfills, land deposits, dumps,
equipment (whether moveable or fixed) or other containers, either temporary or
permanent, or incorporated into any structure at any such location. To the
Knowledge of Wolverine, neither Wolverine Shanghai nor any person or entity for
whose conduct it is responsible has permitted or conducted, or is aware of, any
material hazardous activity conducted with respect to any property (whether
real, personal, or mixed) which is owned or controlled by Wolverine Shanghai,
except in compliance with Environmental Law.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (j) Employee Relations.

Wolverine Shanghai has not been and is not a party to any collective bargaining
or other labor contract. There is not presently pending or existing or, to the
Knowledge of Wolverine, threatened, (i) any strike, slowdown, picketing, work
stoppage, or employee grievance process, (ii) any material proceeding against or
affecting Wolverine Shanghai relating to the alleged violation of any
requirement under Applicable Law pertaining to labor relations or employment
matters, including but not limited to, any material charge or complaint filed by
an employee or union with a Governmental Authority or to other labor or
employment dispute against or affecting Wolverine Shanghai, or (iii) any
application for certification of a collective bargaining agent. To the Knowledge
of Wolverine, no event has occurred or circumstance exists that could provide
the basis for any material work stoppage or other labor dispute with respect to
Wolverine Shanghai. There is no lockout of any employees by Wolverine Shanghai,
and no such action is contemplated by Wolverine Shanghai. To the Knowledge of
Wolverine, Wolverine Shanghai has complied in all material respects with
requirements under Applicable Law relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of employment taxes to governmental authorities (other
than payment of such amounts with respect to current periods), occupational
safety and health, and plant closing, and there is not currently due by
Wolverine Shanghai any material fines, penalties, or other amounts (however
designated) for failure to comply with such requirements under Applicable Law.

 

  (k) Taxes.

(i) Wolverine Shanghai has filed or caused to be filed all tax returns that are
or were required to be filed by or with respect to it (whether separately or as
a member of a group of entities) pursuant to Applicable Law and has paid, or
made provision for the payment of, all taxes that have or may have become due
pursuant to such tax returns or otherwise under Applicable Law, or pursuant to
any assessment received by it, or that are being contested in good faith and as
to which adequate reserves (determined in accordance with GAAP) have been
provided in the Financial Statements.

(ii) [Any income tax returns required of Wolverine Shanghai under Applicable Law
have been audited by the appropriate Governmental Authority or are closed by the
applicable statute of limitations for all taxable years through
                .] All deficiencies assessed as a result of such audits of
income tax returns by Wolverine Shanghai under Applicable Law have been paid,
reserved against, settled, or, are being contested in good faith by appropriate
proceedings. Wolverine Shanghai has not given or been requested to give waivers
or extensions (or is or would not be subject to a waiver or extension given by
any other person) of any statute of limitations relating to the payment of such
income taxes by it or for which it may be liable.

(iii) The charges, accruals, and reserves with respect to taxes on the Financial
Statements of Wolverine Shanghai are adequate (as determined in accordance with
Chinese GAAP). To the Knowledge of Wolverine, there is no proposed tax
assessment against Wolverine Shanghai. All taxes that are or were required under
Applicable Law to be withheld or collected by Wolverine Shanghai have been duly
withheld or collected and, to the extent required, have, to the Knowledge of
Wolverine, been paid to the proper Governmental Authorities by Wolverine
Shanghai.

(iv) All tax returns filed by Wolverine Shanghai (or that include on a
consolidated basis Wolverine Shanghai) are true, correct, and complete, and
there is no tax sharing agreement



--------------------------------------------------------------------------------

CONFIDENTIAL

 

to which Wolverine Shanghai is a party which will require any payment by
Wolverine Shanghai after the Closing Date.

 

  (l) Condition and Sufficiency of Assets.

To the Knowledge of Wolverine, the buildings, structures, and equipment owned or
leased by Wolverine Shanghai are in good operating condition and repair
(ordinary wear and tear excepted), are adequate for the uses for which each
currently is used, and do not require maintenance or repair (except for
ordinary, routine maintenance and repairs which are conducted in the ordinary
course of Wolverine Shanghai’s business and which are not, to the Knowledge of
Wolverine, material in nature or cost). The buildings, structures, and equipment
leased by Wolverine Shanghai are sufficient for the conduct of Wolverine
Shanghai’s business immediately after the Closing Date in substantially the same
manner as conducted immediately prior to the Closing Date, except as
contemplated by the Voting Rights Agreement and as otherwise contemplated by
this Agreement.

 

  (m) Accounts Receivable.

All accounts receivable of Wolverine Shanghai reflected on its balance sheet
included in the Interim Financial Statements (collectively, the “Accounts
Receivable”) represent or will represent valid obligations arising from the
ordinary course of Wolverine Shanghai’s business. Unless paid prior to the
Closing Date the Accounts Receivable, to the Knowledge of Wolverine, are or will
be as of the Closing Date collectible, in all material respects in the ordinary
course of Wolverine Shanghai’s business net of the respective reserves shown on
the balance sheet included in the Interim Financial Statements or on the
accounting records of Wolverine Shanghai as of the Closing Date; and subject to
such reserves, to the Knowledge of Wolverine, the Accounts Receivable either
have been or will be collected, in the ordinary course of Wolverine Shanghai’s
business. To the Knowledge of Wolverine, there is no material contest, claim, or
right of set-off, other than returns in the ordinary course of business, under
any contract with any obligor of an Accounts Receivable or relating to the
amount or validity of such Accounts Receivable.

 

  (n) Inventory.

To the Knowledge of Wolverine, all of the inventory of Wolverine Shanghai
reflected in the balance sheet included in the Interim Financial Statements,
consists of a quality and quantity usable and salable in the ordinary course of
Wolverine Shanghai’s business, except as required by Chinese GAAP applied on a
consistent basis. To the Knowledge of Wolverine, on the Closing Date all
inventories of Wolverine Shanghai which have not been not written off have been
priced at the lower of cost or market net realizable value on a last in, first
out basis and the quantities of each item of inventory (whether raw materials,
work-in-process, or finished goods) are reasonable under the circumstances on
the Closing Date.

 

  (o) No Undisclosed Liabilities.

Wolverine Shanghai has no material liabilities or obligations except for
liabilities or obligations reflected or reserved against in the Financial
Statements or related records, current liabilities incurred in the ordinary
course of business, and liabilities previously disclosed to Purchaser.

Section 6.        Representations of Purchaser.

Purchaser represents to Wolverine, W/ Investments, W/W Holdings, and Wolverine
Shanghai, each, as follows:



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (a) Organization.

The Purchaser is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation or other formation, is duly
qualified to do business and in good standing in each other jurisdiction in
which it conducts business where its failure to do so would materially adversely
affect its operations, has all requisite corporate power and authority to own,
lease and operate the assets used in its business, to carry on its business as
presently conducted, to enter into this Agreement and the other Transaction
Documents, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents. Attached as Schedule 6(a) are correct and complete copies
of the Organization Instruments of Purchaser, as in effect on the date of this
Agreement.

 

  (b) Authorization; No Conflicts.

The execution, delivery and performance by the Purchaser of this Agreement and
the other Transaction Documents to which it is a party have been duly authorized
by all requisite action (corporate or otherwise) of such entity, and this
Agreement and the other Transaction Document to which it is a party constitute a
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditor’s rights and to general
equitable principles and similar Applicable Laws. The Purchaser’s execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party will not (i) result in a conflict with its Organization
Instruments or (ii) result in material conflict with, or in a material breach of
the terms or conditions of, or constitute a material default (with or without
the passage of time, or both) under, any agreement or contract to which it is a
party or to which its assets are subject, or result in the creation of a lien,
claim, or encumbrance upon its properties or assets.

 

  (c) Compliance; Licenses and Permits.

Except as set forth on Schedule 6(c), Purchaser has complied in all material
respects with, and is not in material violation of, any Applicable Law or Permit
with respect to its business, as presently or as currently proposed to be
conducted and that would have a material adverse effect on the transactions
contemplated by this Agreement or the other Transaction Documents. With respect
to the transactions contemplated by this Agreement or the other Transaction
Documents, Purchaser has all Permits which are required for the conduct of its
business as presently conducted or as is presently proposed to be conducted
(except as disclosed in an Exhibit or Schedule to this Agreement or another
Transaction Document), and such Permits are in full force and effect.

 

  (d) Litigation.

There are no material actions, suits, claims, proceedings or investigations at
law or in equity, by or before any governmental authority or other agency or
arbitrator or mediator (collectively, “Proceedings”), now pending, to the
Knowledge of Purchaser, threatened against, involving, or affecting Purchaser or
its property which may materially adversely affect the transactions contemplated
by this Agreement or the other Transaction Documents.

 

  (e) Investment Representations.

(i) Purchaser is acquiring the Tendered Stock for its own account, for
investment and not with a view to the distribution thereof, nor with any present
intention of distributing the same.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) Purchaser understands that the Tendered Stock has not been registered under
Applicable securities Laws by reason of the offer and sale of the Tendered Stock
in a transaction which is exempt from the registration requirements of the
Applicable securities Law and that the Tendered Stock must be held indefinitely
unless a subsequent disposition thereof is registered under the Applicable
securities Law or is exempt from registration.

(iii) Purchaser understands that the exemption from registration afforded by
Applicable securities Laws (the provisions of which are known to Purchaser)
depends on the satisfaction of various conditions and that, if applicable, such
exemptions may only afford the basis for sales under certain circumstances and
only in limited amounts.

(iv) Purchaser has had a reasonable time prior to the date of this Agreement to
ask questions and receive answers concerning the terms and conditions of this
Agreement and the other Transaction Documents relating to Purchaser’s purchase
of the Tendered Stock, and to obtain any additional information which Wolverine,
W/Investments, W/W Holdings, or Wolverine Shanghai possesses or could acquire
without unreasonable effort or expense, and Purchaser has generally such
knowledge and experience in business and financial matters and with respect to
investments in securities of privately held companies as to enable Purchaser to
understand and evaluate the risks of such investment and form an investment
decision with respect thereto.

 

  (f) Brokers and Finders.

Neither Purchaser, nor any of its officers, directors, employees or owners, has
employed or has any obligation with respect to any broker or finder in
connection with the transactions contemplated by this Agreement.

Section 7.        Actions prior to, simultaneously with, or after the Closing.

The obligation of Purchaser to purchase the Tendered Stock at the Closing is
subject to the fulfillment or the waiver by Purchaser of the conditions
described in Sections 7(a), (b), (c), (d), (e), (f), (g), (h), (i), (j),
(k),_and (l) on or before the Closing, and the obligation of Wolverine or
W/Investments to sell the Tendered Stock or to complete it obligations under
this Agreement at the Closing is subject to the fulfillment or the waiver by
Wolverine or W/Investments, as the case may be, of the conditions described in
Sections 7(a),_(b), (e), (f),_(g), (h), (i), (k),and (l) on or before the
Closing. The parties agree that the activities described in Section 7(m) shall
be completed after the Closing.

(a) Accuracy of Representations and Warranties. The representations of or with
respect to Wolverine, W/Investments, W/W Holdings and Wolverine Shanghai,
respectively, and of Purchaser contained in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (other
than those representations and warranties which are qualified by “materiality”,
which shall be true and correct in all respects) as of the Closing Date.

(b) Compliance with Covenants. Wolverine, W/Investments, W/W Holdings, and
Wolverine Shanghai, respectively, on the one hand, and Purchaser, on the other
hand, shall have performed and complied in all material respects with all
agreements and covenants contained in this Agreement and the other Transaction
Documents which are to be performed and complied with as of the date of the
Closing

(c) Due Diligence. Prior to the Closing Date, Purchaser shall have been
satisfied in all respects with the results of its and its advisors’ business,
intellectual property, legal, tax, and accounting due diligence investigation of
W/W Holdings and Wolverine Shanghai.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Stock Option Agreement. The Stock Option Agreement shall have been executed
and delivered by the parties thereto in substantially the form attached to this
Agreement on Exhibit A and shall be in full force and effect.

(e) Voting Rights Agreement. The Voting Rights Agreement shall have been
executed and delivered by all parties thereto in substantially the form attached
to this Agreement as Exhibit B and shall be in full force and effect.

(f) Non-Exclusive Licenses Agreements. The Non-Exclusive License Agreements
shall have been executed and delivered by all parties thereto (including
Wolverine with respect to its intellectual property and Wieland with respect to
its intellectual property) in substantially the respective forms of each such
Agreement attached to the Voting Rights Agreement and shall be in full force and
effect.

(g) Other Transaction Documents; Required Consents. Except with respect to the
events, activities, approvals, filings, and consents which either this Agreement
or another Transaction Document do not contemplate will occur at the Closing,
the events, activities, consents, approvals (including corporate approvals
evidenced by a certificate of an appropriate corporate officer) and other
actions of, and notices and filings with, all persons as may be necessary or
required with respect to the execution and delivery by the parties of this
Agreement and such of the other Transaction Documents as are to be executed and
delivered on the Effective Date, and the consummation by the parties of the
transactions contemplated by this Agreement and such of the other Transaction
Documents as are to be executed and delivered on the Effective Date have been
obtained or made as contemplated by this Agreement or such other of the
Transaction Documents (including, without limitation, the appointment of certain
directors to the Boards of Directors of W/W Holdings and of Wolverine Shanghai
and of the officers of W/W Holdings and of Wolverine Shanghai, as contemplated
by the Voting Rights Agreement; but excluding the consents and approvals
required under the laws of the Peoples Republic of China or of Singapore).

(h) Authorizing Actions of Wolverine. At or prior to the Closing, Purchaser
shall have received certified copies of the requisite corporate actions taken by
Wolverine, W/ Investments, W/W Holdings, and Wolverine Shanghai, respectively,
and Wolverine shall have received certified copies of all requisite corporate
actions (if any be required) taken by Purchaser, to authorize their respective
execution and delivery of this Agreement and the other Transaction Documents to
which each is a party and their respective consummation of the transactions
contemplated hereby and thereby, and such other documents and other instruments
as Wolverine or Purchaser, as the case may be, may reasonably request.

(i) Payment; Advance of Loan Funds. Purchaser shall have delivered the Cash
Purchase Price to W/Investments in accordance with this Agreement.

(j) Stock Certificates. On the Closing Date, Purchaser shall have received stock
certificates, together with stock powers, evidencing its purchase of the
Tendered Stock under this Agreement and transfer of the Tendered Stock to
Wieland.

(k) Additional Capital and Related Activities. At the Closing, Wolverine shall
deliver to Wieland a certificate providing that W/Investments has caused the
organization of W/W Holdings after March 5, 2008, that W/W Holdings has no
business operations and has entered into no agreements since its organization
(except those necessary to complete its organization) and that W/Investments
shall use commercially reasonable efforts to complete the registration of the
change of ownership of Wolverine Shanghai and the other activities described in
Section 6.9 of the Voting Rights Agreement on or before September 30, 2008.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(l) On the Closing Date, there shall not have been commenced or threatened
against any party, W/W Holdings or Wolverine Shanghai any Proceeding by any
third party (i) which challenges, or seeks damages or other relief in connection
with, any of the transactions contemplated by this Agreement or (ii) which may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated by this Agreement.

(m) Post-Closing Activities.

(i) After the Closing, Wolverine and Wieland shall cause W/W Holdings and
Wolverine Shanghai to complete the registration of the change of ownership of
Wolverine Shanghai and the other activities described in Section 6.9 of the
Voting Rights Agreement, including all filings required in connection with the
activities contemplated by this Agreement and the Voting Rights Agreement under
the laws of the Peoples Republic of China or Singapore. After the Closing, upon
delivery of such stock certificates and stock powers, W/W Holdings shall issue
and deliver to Purchaser new stock certificates representing the Tendered Shares
so purchased and standing in the name of Purchaser. In the event that any
notice, filing, or other action with respect to a third party (including any
Governmental Authority) shall be required after the Closing to give effect to
the terms and conditions of this Agreement, the parties to this Agreement agree
that each will cooperate with the other to complete all such activities in a
prompt manner and to give further effect to this Agreement and each of the other
Transaction Documents.

(ii) On or before May 1, 2008, Wolverine shall deliver to Wieland, (i) a
physical inventory of the assets of Wolverine Shanghai as of March 30, 2008,
together with an unaudited balance sheet of Wolverine Shanghai (the “Closing
Balance Sheet”) and a profit and loss statement of Wolverine Shanghai for the
fiscal period from January 1, 2008 through March 30, 2008, each of which shall
be prepared in accordance with Chinese GAAP, and (ii) based upon the Closing
Balance Sheet, a calculation of an adjustment to the Cash Purchase Price,
showing the amount of such adjustment, which shall be calculated in a manner
consistent with the working capital model attached as Exhibit E (“the Working
Capital Model”), as follows:

(A) if and to the extent the Increase (Decrease) in Net Working Capital (as set
forth in line item number ten (10) of the Working Capital Model and as computed
in accordance with the Working Capital Model) is positive, then Wieland shall
pay to W/Investments an amount equal to such Increase (decrease) amount times
thirty percent (30%); and

(B) if and to the extent the Increase (Decrease) in Net Working Capital (as set
forth in line item number ten (10) of the Working Capital Model and as computed
in accordance with the Working Capital Model) is negative, then Wolverine shall
pay to Wieland an amount equal to such Increase (decrease) amount times thirty
percent (30%).

The payment of such adjusted amount to the Cash Purchase Price shall be made
within five (5) Business Days after the calculation of and agreement to such
adjustment by Wolverine and Wieland, and all such adjustments shall be
determined on or before May 31, 2008. An example demonstrating such calculation
is set forth in the Working Capital Model.

(iii) On or before March 31, 2008, Wolverine, Wolverine Shanghai and Wieland
shall execute and deliver each of those certain Promissory Notes in
substantially the form attached to the Voting Rights Agreement (with respect to
that certain Promissory Note in the original principal amount of US$2,800,000 by
Wolverine Shanghai in favor of Wolverine (the “Wolverine Shareholder Note”) and
in the form of that certain Promissory Note in the original principal amount of
US$1,200,000 by Wolverine



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Shanghai in favor of Wieland (the “Wieland Shareholder Note”) (the Wolverine
Shareholder Note and the Wieland Shareholder Note being referred to herein,
collectively, from time to time, as the “Shareholder Notes”)). Each of Wolverine
and Wieland shall have delivered to Wolverine Shanghai the respective original
principal amounts of the Wolverine Shareholder Note and of the Wolverine
Shareholder Note.

(iv) On or before April 15, 2008, each of W/Investments and Purchaser shall have
delivered their respective capital contributions to W/W Holdings in the amounts
of $7,000.00 and $3,000.00 (each Singapore dollars), respectively.

(v) On April 15, 2008, Wolverine shall deliver to Wieland a statement of its
Chief Financial Officer which confirms that the amounts (in US Dollars)
remaining in the Wolverine Shanghai deposit on account April 15, 2008 in working
capital for the Product Division (as such term is defined in the Voting Rights
Agreement) of Wolverine Shanghai and the amount (in US Dollars) held by
Wolverine Shanghai on April 15, 2008 which is allocated to the Metals Division
(as such term is defined in the Voting Rights Agreement).

Section 8.        Indemnification.

 

  (a) Agreement to Indemnify.

(i) Subject to the limitations set forth in this Agreement, Wolverine, on the
one hand, and Purchaser, on the other hand, (separately, the “Indemnifying
Party”) shall indemnify, defend and hold the other (and the other’s respective
officers, directors, managers, employees, representatives, and agents)
(collectively, the “Indemnified Parties”) harmless from and against, and shall
pay to such persons and reimburse such persons for, any and all Damages arising,
directly or indirectly, from or in connection with:

(A) any breach of any representation and warranty of the Indemnifying Party
contained in this Agreement or in any certificate delivered at or in connection
with the Closing; or

(B) any inaccuracy in any representation and warranty of an Indemnifying Party
contained in this Agreement as of the Closing Date, giving any effect to any
written information delivered to the Indemnified Party at or before the Closing;
or

(C) any breach or alleged breach of any covenant or agreement of the
Indemnifying Party (or with respect to Wolverine, by Wolverine or W/Investments)
contained in this Agreement or in a certificate delivered at the Closing.

(ii) The representations of Wolverine contained in Sections 4 and 5, on the one
hand, and of Purchaser contained in Section 6, on the other hand, of this
Agreement shall survive for a period of twelve (12) months following the Closing
Date; provided however, that in the event Wolverine Shanghai does not deliver it
audited financial statements for the fiscal year ending December 31, 2008 to
Wieland on or before February 14, 2008 (the “2008 Financial Statement”), this
Agreement shall survive until the thirtieth (30th) day immediately following the
date on which the 2008 Financial Statement is delivered to Wieland; and provided
further, however, that the representations and warranties concerning taxes
contained in Section 5(k) shall survive until the expiration of the statute of
limitations under Applicable Law. No representation or warranty shall be deemed
to be waived or otherwise diminished unless waived or otherwise diminished by
express written consent. A party’s consummation of the transactions contemplated
hereby after waiving any of the conditions to its obligation to close



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(including the condition that the other party’s representations and warranties
be true in all material respects) shall limit or otherwise affect its rights to
recover under this Agreement.

(iii) Notwithstanding the foregoing, any indemnification relating to any goods
manufactured, sold, marketed, or distributed or services provided by Wolverine
Shanghai, Wolverine or its other Affiliates, or Purchaser or its Affiliates
before the Closing shall not be governed by the terms and conditions of this
Agreement, but shall be subject to those of the Voting Rights Agreement.

 

  (b) Limitations on Indemnity.

Notwithstanding any thing set forth in this Agreement to the contrary, no
indemnification shall be required by Wolverine or Purchaser (or otherwise under
this Agreement) unless the Indemnifying Party shall have received notice of a
claim specifying the factual basis of such claim in reasonable detail to the
extent then known by the party making such claim on or before a date twelve
(12) months after the Closing Date (or such later date as provided in
Section 8(a)(ii). Except for claims based upon fraud, gross negligence, or
willful misconduct, the aggregate liability for all indemnification and
reimbursement of related expenses described in this Section 8 which shall be
paid by Wolverine or by Purchaser shall not exceed the Cash Purchase Price; and
indemnification or reimbursement of expenses under this Agreement shall be
available only if and to the extent that indemnification or reimbursement of
expenses is not available to an Indemnified Party under any policy of insurance
or similar contract. The provisions of this Section 8 shall survive expiration
or termination of this Agreement for a period of twelve (12) months, except for
claims that an Indemnifying Party receives written notice of during such twelve
(12) month period (or such later period as provided in Section 8(a)(ii)).

 

  (c) Procedure for Indemnification – Third-Party Claims.

(i) If any person shall claim indemnification hereunder arising from any claim
or demand by any person (other than a party to this Agreement) against an
Indemnified Party or the commencement of any litigation asserting a claim by an
independent party which may give rise to any indemnification to an Indemnified
Party under the provisions of this Section 8 (a “Third Party Claim”), such
Indemnified Party shall give to the party from whom indemnification is sought
(the “Indemnifying Party”) written notice of the basis for such claim or demand
setting forth the nature of the claim or demand in reasonable detail, as
promptly as is practicable after obtaining knowledge of such claim, demand or
litigation. The failure of the Indemnified Party to so notify the Indemnifying
Party shall not relieve the Indemnifying Party of any indemnification obligation
hereunder except to the extent the Indemnifying Party which may materially
adversely affect the transactions contemplated by this Agreement or the other
Transaction Documents.

(ii) If any Third Party Claim Proceeding is brought against an Indemnified Party
by a third party and the Indemnified Party gives notice to the Indemnifying
Party pursuant to this Section 8, the Indemnifying Party shall, unless the claim
involves taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes, to assume the defense of such Proceeding, if (A) the
Indemnifying Party provides written notice to the Indemnified Party that the
Indemnifying Party intends to undertake such defense and by such notice it shall
be conclusively established that the Indemnifying Party shall indemnify the
Indemnified Party against all claims for indemnification resulting from or
relating to such third-party claim as provided in this Section 8, (B) the
Indemnifying Party conducts the defense of the Third-Party Claim actively and
diligently with counsel reasonably satisfactory to the Indemnified Party and
(C) if the Indemnifying Party is a party to the Proceeding, the Indemnifying
Party has not determined in good faith that joint representation would be
inappropriate. The Indemnified Party shall, in its sole discretion, have the
right to employ separate counsel (who may be selected by the Indemnified Party
in its sole discretion) in any such action and to participate in the defense
thereof, and the fees and expenses of



--------------------------------------------------------------------------------

CONFIDENTIAL

 

such counsel shall be paid by such Indemnified Party. The Indemnified Party
shall fully cooperate with the Indemnifying Party and its counsel in the defense
or compromise of such claim or demand, provided that all reasonable
out-of-pocket expenses incurred by the Indemnified Party shall be paid by the
Indemnifying Party (except the fees and expense of the Indemnified Party’s
counsel as set forth in the preceding sentence). If the Indemnifying Party
assumes the defense of a Proceeding, the Indemnifying Party shall defend any
such Third Party Claim in such manner as it may deem appropriate, including,
without limitation, settling such Third Party Claim or litigation (subject to
the consent of the Indemnified Party, which shall not be unreasonably withheld),
after giving the Indemnified Party reasonable notice of the same, on such terms
as the Indemnifying Party may deem appropriate, and the Indemnifying Party shall
promptly reimburse the Indemnified Party in accordance with the provisions of
this Section 8; provided that the Indemnifying Party shall furnish the
Indemnified Party with copies of all pleadings and other material documents in
connection with any such Third Party Claim or Proceeding and the Indemnified
Party shall be consulted about (although not in control of) such Third Party
Claim or Proceeding. The Indemnified Party shall make available to the
Indemnifying Party such books and records as the Indemnifying Party may
reasonably require in connection with such defense. If the Indemnifying Party
assumes the defense of a Third Party Claim Proceeding, (X) no compromise or
settlement of the Third Party Claim may be effected by the Indemnifying Party
without the Indemnified Party’s consent (which shall not be unreasonably
withheld) unless (1) there is no finding or admission of any violation of law or
any violation of the rights of any Person by the Indemnified Party and such
settlement has no adverse effect on any other claims that may be made against
the Indemnified Party and (2) the sole relief provided is monetary damages that
are paid by the Indemnifying Party, and (Y) the Indemnified Party shall have no
liability to the Indemnifying Party with respect to any compromise or settlement
of such claims effected without its consent.

(iii) If (A) notice is given to an Indemnifying Party of the commencement of any
Third Party Claim or a Proceeding by a third party making a claim and the
Indemnifying Party does not, within ten (10) days after the Indemnified Party’s
notice is given, give notice to the Indemnified Party of the Indemnifying
Party’s election to assume the defense of such claim or Proceeding or
(B) an Indemnified Party determines in good faith that there is a reasonable
probability that a third party intends to commence a claim or Proceeding which
may adversely affect it other than as a result of monetary damages for which it
would be entitled to indemnification from the Indemnifying Party under this
Agreement, the Indemnified Party shall (upon notice to the Indemnifying Party)
have the right to undertake the defense, compromise or settlement of such third
party’s claim; provided that the Indemnifying Party shall reimburse the
Indemnified Party promptly and periodically for the costs of defending against
such Third Party Claim (including reasonable attorneys’ fees and expenses) and
the Indemnifying Party shall remain responsible for any indemnifiable amounts
arising from or related to such Third Party Claim. The Indemnifying Party may
elect to participate in such third party claim Proceedings, negotiations or
defense at any time at its own expense and upon giving the Indemnified Party
notice of its election to so participate, the Indemnified Party shall provide
the Indemnifying Party with the pleadings, documents, books, and records and
shall consult with the Indemnifying Party.

(iv) With respect to any Third Party Claim subject to indemnification under this
Section 8, (i) both the Indemnified Party and the Indemnifying Party, as the
case may be, shall keep the other person fully informed of the status of such
Third Party Claim and any related Proceedings at all stages thereof if such
person is not represented by its own counsel, and (ii) the parties agree to
render (each at its own expense) to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any third-party claim.

(v) With respect to any Third Party Claim subject to indemnification under this
Section 8, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the



--------------------------------------------------------------------------------

CONFIDENTIAL

 

confidentiality of all confidential information and the attorney-client and
work-product privileges. In connection therewith, each party agrees that: (i) it
will use commercially reasonable efforts, in respect of any Third Party Claim in
which it has assumed or participated in the defense, to avoid production of
confidential information (consistent with Applicable Law), and (ii) all
communications between any party hereto and counsel responsible for or
participating in the defense of any Third Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

 

  (d) Indemnification Procedure – Direct Claims.

If an Indemnified Party shall claim indemnification pursuant to this Section 8
for any claim other than a Third Party Claim (a “Direct Claim”), the Indemnified
Party shall notify the Indemnifying Party in writing of the basis for such claim
setting forth the nature and amount of the damages resulting from such claim.
The Indemnifying Party shall give written notice of any disagreement with such
claim within fifteen (15) days following receipt of the Indemnified Party’s
notice of the claim, specifying in reasonable detail the nature and extent of
such disagreement. If the Indemnifying Party and the Indemnified Party are
unable to resolve any disagreement as provided in Section 9(a), then the parties
hereto agree to arbitrate any direct claim for Damages as otherwise provided in
Section 9.

Section 9.        Arbitration.

 

  (a) Internal Dispute Resolution.

The parties intend to resolve on an amicable basis any disputes relating to the
interpretation and application of this Agreement or other agreements or
instruments executed by each of them in connection with or in the performance of
this Agreement. The parties to this Agreement shall promptly discuss any such
dispute among themselves in good faith; and if such dispute, controversy or
difference cannot be resolved as provided in this Section 9(a) within thirty
(30) calendar days, then a party may give the another party written notice of
arbitration (the “Arbitration Notice”), which arbitration shall be conducted as
provided in this Agreement and, otherwise, in accordance with the commercial
arbitration rules of the American Arbitration Association then in effect by
three (3) arbitrators (the “Arbitration Panel”). The place of the arbitration
shall be New York, New York.

 

  (b) Arbitration Proceedings and Award.

(i) Each member of the Arbitration Panel shall be licensed to practice law in
the United States of America, shall have engaged in the practice of law for at
least fifteen (15) years, shall have substantial experience in commercial
litigation, shall not currently represent or have formerly represented
Wolverine, Wieland or any Affiliate of Wolverine or Wieland, or W/W Holdings or
Wolverine Shanghai, or any officer or director of an Owner or any Affiliate of
Wolverine, Wieland, or of W/W Holdings, or Wolverine Shanghai.

(ii) Each party to the arbitration proceedings shall have the right to request
reasonable discovery pursuant to the rules then in effect under the Federal
Rules of Civil Procedure and the Federal Rules of Evidence, each as then in
effect, which discovery shall not exceed a period of ninety (90) days and/or the
period required for all testimony to be transcribed. The Arbitration Panel shall
not have any right to amend this Agreement without the written consent of the
parties.

(iii) The Arbitration Panel shall use its best efforts to commence and conclude
all arbitration activities (including, without limitation, the rendering of its
written award) within one hundred eighty (180) days following the appointment of
the third independent arbitrator. Any and all awards of the Arbitration Panel
(including any interest which the Arbitration Panel shall deem to be part of any
such



--------------------------------------------------------------------------------

CONFIDENTIAL

 

award) shall be in writing and shall set out the grounds of such award or awards
and shall be final, conclusive, and binding on the parties; and any judgment
thereon may be entered and enforced in any court of competent jurisdiction.

(iv) The Arbitration Panel shall determine and award, as between the parties to
the arbitration proceedings, in the manner and amount as the Arbitration Panel
determines appropriate and equitable, the fees, costs and expenses of the
arbitration proceeding and those incurred by the parties to the arbitration
proceedings (including reasonable attorneys’ fees). The Arbitration Panel shall
render its award, which shall be final, not subject to appeal or review, and
binding on the parties. In addition, such award shall be in writing, apply legal
principles consistent with the terms of this Agreement, and set forth the reason
or reasons for its award. The Arbitration Panel shall have the authority to
award equitable relief which shall be binding upon the parties to the
arbitration proceedings (including without limitation, enjoining the parties to
the arbitration proceedings to take or refrain from taking specific action with
respect to subject matter of the matter or disagreement); provided, however, no
party to the arbitration proceedings shall seek, and the Arbitration Panel shall
have no authority to award, any punitive, special, or consequential damages or
damages for lost business opportunity or for loss of profits relating to any
matters under, arising out of, or in connection with or relating to this
Agreement or otherwise subject to arbitration.

(v) The Arbitration Panel shall issue the arbitration award in New York, New
York, and each party to this Agreement agrees that such award shall constitute a
foreign arbitral award with respect to each country in which such party conducts
business. The Arbitration Panel shall determine and may award, between the
parties to the arbitration proceedings, in the manner and amount as the
Arbitration Panel determines appropriate and equitable, the fees, costs and
expenses of the arbitration proceedings and those incurred by such parties
(including reasonable attorneys’ fees) and may award interest on any awards of
the Arbitration Panel; provided, however, that each party to the arbitration
proceedings shall pay its own costs associated with or arising from the
arbitration proceedings, unless the written arbitration award expressly provides
otherwise. Until issuance of the arbitration award, the parties to this
Agreement shall continue to perform this Agreement, and any other agreements or
instruments executed in connection with or in the performance of this Agreement,
in accordance with their respective terms.

 

  (c) Jurisdiction.

Each party to this Agreement agrees that arbitration under this Article is the
exclusive method for resolving any dispute (other than the internal dispute
resolution procedures described in Section 9(a)) and agrees that it will not
commence any action or proceeding based on a dispute pertaining to this
Agreement, except (i) to recognize and enforce the award of the Arbitration
Panel, (ii) to enforce these provisions of this Section 9 or compel the another
party to this Agreement to participate in arbitration in accordance with this
Section 9, (iii) for the purposes specified in Section 9(d), or (iv) in the
event this arbitration provision is held to be unenforceable for any reason by a
court of competent jurisdiction, in which event each party to this Agreement
hereby agrees to commence proceedings only in the United States District Court
for the Southern District of New York (or if that court refuses jurisdiction,
the Supreme Court of the State of New York sitting in and for New York County)
and each party hereby submits itself and its property to personal jurisdiction
in the United States District Court for the Southern District of New York and
the courts of the State of New York sitting in and for New York County (and
appropriate appellate courts thereof). For purposes of Section 9(c) and
Section 9(d), each party to this Agreement agrees that service of process in any
such action may be effected by certified mail or internationally-recognized
private express courier to such party at its address as provided in
Section 11(g) and each party to this Agreement waives any right to assert that
any court is inconvenient and agrees not to raise any such objection or
assertion.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (d) Injunctive Relief.

Without prejudice to the validity or enforceability of the arbitration
provisions of this Section 9, each party to this Agreement shall be entitled to
seek from any competent judicial authority appropriate injunctive relief to
preserve the arbitral matter or otherwise protect its rights pending resolution
of the arbitral matter; provided, however, any such injunctive relief shall be
authorized or subsequently ratified by the Arbitration Panel selected to resolve
the dispute.

 

  (e) English as Language of Arbitration.

All communications and testimony, whether oral or written, during the
arbitration proceedings shall be in the English language.

Section 10.        Governing Law; Consent to Jurisdiction and Venue; Waiver of
Jury Trial.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any law or rule that would cause
the laws of any jurisdiction other than the State of Delaware to be applied.

ANY PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE
BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY, NEW YORK OR THE UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT OF
NEW YORK, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR, AND THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF
ANY SUCH PROCEEDING. EACH OF THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH PROCEEDING IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY, NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM. ANY JUDGMENT MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 11.        General Terms.

(a) English as Language of Agreement. This Agreement and all notices permitted
or required by this Agreement shall be in the English language.

(b) Governing Law. This Agreement is governed by, and interpreted in accordance
with, the laws of the State of Delaware (excluding rules on choice of law
principles); provided, however, in the event that another governing law is
expressly specified in an agreement or in an Annex, Exhibit, Appendix,
Attachment, or Schedule to this Agreement, the parties agree that such other
governing law shall apply. Notwithstanding any provision to the contrary
contained herein, the parties agree that if applying the law of the State of
Delaware, agreeing to arbitration in New York, New York, or availing themselves
to the courts of the United States of America or of any State or political
subdivision thereof,



--------------------------------------------------------------------------------

CONFIDENTIAL

 

will cause the business of the parties hereto to suffer material adverse tax or
regulatory consequences, the parties shall mutually agree on different law or
forum, as necessary.

(c) Interpretation; Severability. The terms and conditions of this Agreement
shall be read and interpreted so as to render them consistent with each other in
order to effect the intents and purposes of the parties. Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under Applicable Law, but if for any reason any clause or provision of
this Agreement, or the application of any such clause or provision in a
particular context or to a particular situation, circumstance or person is held
to be prohibited, invalid or unenforceable by any governmental authority, then
the application of such clause or provision in contexts or to situations,
circumstances or persons other than that in or to which it is held prohibited,
invalid or unenforceable, shall not be affected thereby, and the remaining
clauses and provisions of this Agreement shall nevertheless remain in full force
and effect.

(d) Termination of this Agreement. Except as expressly provided in this
Agreement, this Agreement shall terminate automatically upon the consummation of
the sale and purchase the Tendered Shares.

(e) Amendments. This Agreement may not be changed, amended, or terminated
without the express prior written consent of each party to this Agreement.

(f) Reserved.

(g) Notices.

All notices and other communications which are required to permitted under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by internationally-recognized overnight courier,
or by facsimile addressed as follows:

if to Wolverine or W/Investments:

Wolverine Tube, Inc.

200 Clinton Avenue West, Suite 1000

Huntsville, Alabama 35801

Facsimile: (256) 580-3996

Attention: President

with a copy (which shall not constitute notice) to:

Bradley Arant Rose & White LLP

200 Clinton Avenue West, Suite 900

Huntsville, Alabama 35801-4900

Facsimile: (256) 517-5200

Attention: S. Revelle Gwyn, Esq.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

if to Purchaser:

Wieland-Werke AG

Graf-Arco-Strasse 34-36

D-89079 Ulm

Federal Republic of Germany

Facsimile: +49-731-944-2875

Attention: Legal Department

with a copy (which shall not constitute notice) to:

Lillig & Thorness, Ltd.

1900 Spring Road, Suite 200

Oak Brook, Illinois 60523-1495

Facsimile: 630-571-1042

Attention: Gregory F. Smith and David R. Stallter, Esq.

or to such other address as the party to whom notice or other communication is
to be given may have furnished to the other parties in writing in accordance
herewith. Any such notice or communication shall be deemed to have been given,
received and to be effective (i) in the case of personal delivery, on the date
of such delivery if a Business Day or, if not a Business Day, the next
succeeding Business Day; (ii) in the case of delivery by
internationally-recognized overnight courier, on the third Business Day after
the date when deposited with such overnight courier with all “next-day” delivery
charges prepaid; and (iii) in the case of facsimile, on the second Business Day
after transmission, when such transmission is evidenced by written confirmation
of sending and receipt generated by the facsimile machine from which
transmitted.

(h) Counterparts. This Agreement and any other document permitted or required to
be executed hereunder may be executed in any number of counterparts and by the
different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. The parties agree that a facsimile,
digital or other electronic copy of any party’s signature to this Agreement
shall have the same effect as an original signature; provided, however, that, as
soon as possible after the effectiveness of this Agreement, each party shall
send original executed signature pages to the other parties.

(i) Successors and Assigns. This Agreement shall bind and inure to the benefit
of each of the parties to this Agreement, and each of their respective
successors and assigns (if any); provided, however, that no party shall have the
right to assign wither this Agreement or any other Transaction Document or any
of its rights, interests, privileges or obligations under this Agreement or any
other Transaction Document.

(j) No Waiver. The failure of any party to insist upon strict performance of any
covenant or obligation hereunder shall not be a waiver of such party’s right to
demand strict compliance in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation
hereunder, shall constitute a consent to or waiver of any other breach or
default in the performance of the same or any other obligation under this
Agreement.

(k) Further Assurances. Each party hereto agrees to execute, acknowledge,
deliver, file, record and publish such further agreements, certificates,
amendments of certificates, instruments, or



--------------------------------------------------------------------------------

CONFIDENTIAL

 

documents as may be required by Applicable Law or may, in the opinion of either
Wolverine or Wieland be necessary or desirable to carry out the provisions of
this Agreement.

(l) Remedies; Specific Performance.

(i) Except as otherwise provided in this Agreement, no remedy conferred by any
of the provisions of this Agreement is intended to be exclusive of any other
remedy which is otherwise available at law, in equity, by statute or otherwise
under Applicable Law, and a party’s election of any one or more of such remedies
shall not constitute a waiver by such party of the right to pursue any other
available remedy. Each remedy shall be cumulative and shall be in addition to
every other remedy which is available under this Agreement or under Applicable
Law. Any reference to law in this Section 11(l) shall be a reference to
Applicable Law.

(ii) Except as otherwise provided in this Agreement and without prejudice to any
other rights or remedies which a party may have, each party acknowledges and
agrees that damages would not be an adequate remedy for any breach of this
Agreement and that, to the fullest extent permitted by law, the parties shall be
entitled to the remedies of injunction, specific performance and other equitable
relief (without a showing that monetary damages are unavailable, or posting of
bond, or other similar actions) for any threatened or actual breach of this
Agreement by such other party or any other relevant person.

(m) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties with respect to such subject
matter, including, without limitation, that certain Memorandum of Understanding,
dated as of November 13, 2007, by and between Wolverine and Purchaser.

(o) Third Party Beneficiaries. The provisions of this Agreement are intended
solely to benefit the parties to this Agreement and, to the fullest extent
permitted by Applicable Law, shall not be construed as conferring any benefit
upon any third party, including any creditor of any party, and no such creditor
shall be a third party beneficiary of this Agreement.

(o) Costs. Unless otherwise expressly agreed in this Agreement or in another
Transaction Document, each party shall pay all of its own expenses and costs
incurred in connection with the preparation, execution, and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated by this Agreement or any of the other Transaction
Documents.

(p) Confidentiality.

(i) Except if and to the extent as all other parties shall expressly agree upon
in writing, each party agrees (i) to take reasonable and appropriate efforts to
safeguard from disclosure, treat as confidential, and not disclose the terms and
conditions of this Agreement or of any other Transaction Document, other facts
related to the activities contemplated by this Agreement or any other
Transaction Document, and any and all Confidential Information which it receives
pursuant to its execution, delivery or performance of this Agreement or any
other Transaction Document to anyone other than as permitted by this Agreement,
(ii) to not use any Confidential Information for any purpose other than such
party’s performance of the terms and conditions of this Agreement or of any
other Transaction Document, and (iii) to not distribute the terms and conditions
of this Agreement or any other Transaction Document or any Confidential
Information to any person other than as permitted by this Agreement without the
prior written consent of the other parties to this Agreement or such other
Transaction Document. Each party shall have the right to request the return or
destruction of any Confidential Information (including all



--------------------------------------------------------------------------------

CONFIDENTIAL

 

copies) which it has received from another party, and each party shall promptly
comply with any such request from another party. Each party also shall destroy
all material prepared by it which is based upon any Confidential Information
which it receives from another party; provided, however, a party who returns or
destroys any Confidential Information which is material to its performance of
this Agreement or any other Transaction Document shall not have any liability
for its failure thereafter to perform the terms and conditions of this Agreement
to which such Confidential Information was material. If requested by another
party, a party (acting through one of its officers or directors) shall promptly
certify in writing to the requesting party that such party has returned or
destroyed all Confidential Information described in such request.

(ii) All Confidential Information shall be used by a party solely for the
purposes of performing its obligations under this Agreement or another
Transaction Document and not for any other purpose. Each party shall inform each
of its officers, directors, employees, representatives, or agents to whom this
Agreement or any other Transaction Document, the terms and conditions of this
Agreement or of any other Transaction Document, or any Confidential Information
is disclosed of the confidential nature of such information and of the need to
maintain such in confidence and shall disclose the terms and conditions of this
Agreement and other Transaction Documents and Confidential Information to its
officers, directors, employees, representatives or agents only on a
“need-to-know” basis.

(iii) In the event any governmental authority shall request or require (by
whatever method or in whatever manner) the disclosure of this Agreement or any
other Transaction Document or any Confidential Information or any information
regarding the terms and conditions of this Agreement or of any other Transaction
Document or the fact of its or their respective existence, the party receiving
such a request or requirement shall promptly give written notice to each of the
other parties to this Agreement or such other Transaction Document of such
request or requirement so that such other parties shall have an opportunity to
seek an appropriate protective order. The parties to this Agreement and the
other Transaction Documents shall cooperate to take reasonable steps to prevent
disclosure of another party’s Confidential Information, including seeing an
appropriate protective order, or if the information is required to be disclosed,
confidential treatment. The parties also agree that if, in the absence of a
protective order, a party is legally required to disclose Confidential
Information, the terms and conditions of this Agreement or another Transaction
Document, the fact of this Agreement or another Transaction Document, or other
facts related to the activities contemplated by this Agreement or another
Transaction Document, such party may disclose such information (including such
Confidential Information) without liability under this Agreement or such other
Transaction Document, but such party shall not be relieved of any liability
under this Agreement or such other Transaction Document for any previous
disclosure by such party (or any of its officers, directors, employees,
representatives, or agents) which was not permitted by this Agreement.

(iv) This Section 11(p) shall survive the termination of this Agreement for a
period of five (5) years.

(q) Plain Meaning; Independent Review. This Agreement shall be construed in its
entirety according to its plain meaning and shall be construed as the product of
negotiation at arms’ length between equally sophisticated business persons
advised by counsel. Each party acknowledges that such party and its attorneys
have been given an equal opportunity to negotiate the terms and conditions of
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party or any similar rule operating
against the drafter of an agreement shall not be applicable to the construction
or interpretation of this Agreement and this Agreement shall not be construed
against the party who provided and drafted it.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EACH PARTY HEREBY ACKNOWLEDGES THAT IT HAS THOROUGHLY REVIEWED THIS AGREEMENT;
THAT IT HAS HAD ACCESS TO LEGAL COUNSEL OR OTHER PROFESSIONAL ADVISORS OF ITS
OWN CHOICE; THAT IT HAS REVIEWED THIS AGREEMENT WITH SUCH COUNSEL AND/OR
ADVISORS TO THE EXTENT IT HAS DEEMED NECESSARY OR APPROPRIATE; AND THAT IT HAS
NOT RELIED UPON THE ADVICE OF ANY OTHER COUNSEL, OR ADVISORS, OR THIRD PARTIES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;

NEXT PAGE IS SIGNATURE PAGE.]

*************************************



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the parties have executed and delivered this Purchase
Agreement on the date first above written.

 

WOLVERINE: WOLVERINE TUBE, INC. By:  

 

  Harold M. Karp Title:   President and Chief Operating Officer PURCHASER:
WIELAND-WERKE AG By:  

 

Name:   Harald Kroener Title:   Chairman of the Executive Board By:  

 

Name:   Dr. Ulrich Hartmann Title:   Member of the Executive Board
W/INVESTMENTS: WOLVERINE CHINA INVESTMENTS LLC By:   Wolverine Tube (Canada),
Inc. (a corporation organized under the laws of the Province of Ontario,
Canada), its sole Member By:  

 

Name:   Harold M. Karp Title:   Director



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ANNEX I

DEFINITIONS

“Affiliate” means with respect to any entity, any other entity that, directly or
indirectly, controls, is controlled by or is under common control with, that
entity or as otherwise agreed to by the parties from time to time; provided,
however, that in each case any such other entity shall be considered to be an
Affiliate only during the time period during which such control exists, For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”), as used with respect to
any entity means the possession, directly or indirectly, of the power to direct
and/or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Applicable Law” means with respect to the relevant subject matter or entity any
and all governmental (whether national, supranational, state, provincial, local,
or any other governmental level), quasi governmental, or self regulatory body’s
laws, regulations, ordinances and any other provisions having the force of law
in the jurisdiction to which any such laws, regulations, ordinances or other
provisions pertain.

“Cash Purchase Price” shall have the meaning set forth in the recitals hereto.

“Closing” shall have the meaning set forth in Section 3(a).

“commercially reasonable efforts” means the efforts that a prudent business
person would use in similar circumstances to achieve a desired result and as
expeditiously as possible; provided that an obligation to use the commercially
reasonable efforts under this Agreement does not require the person subject to
that obligation to take actions that would result in a materially adverse change
in the benefits to such person of this Agreement or the transactions
contemplated hereby.

“Damages” means damages, loss, liability, claim, damage, expense (including cost
of investigation and reasonable attorneys’ fees) and diminution of value,
whether or not involving a third-party claim, but shall not include any special,
consequential, punitive damages or damages for lost business opportunity.

“Dollars” or “$” shall mean the currency of the United States of America or
United States dollars.

“Encumbrances” means all mortgages, judgments, claims, liens, security
interests, pledges, escrows, charges, pre-emptive rights, rights of first offer
or first refusal or other encumbrances of any kind or character whatsoever.

“Financial Statements” has the meaning set forth in Section 5(f).

“GAAP” means generally accepted accounting principles as recognized by the
Peoples Republic of China, applied on a consistent basis.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Governmental Authority” means any minister, ministry, department, court,
judicial authority, tribunal, arbitrator, authority, agency, commission,
commissioner, board, bureau, body, exchange, official, association or other
instrumentality or organization of any country or other domestic or foreign
state, city, country, municipality, territory, province, district, region,
commonwealth, protectorate, possession or other political subdivision, in each
case having jurisdiction over any party in any respect to matters arising under
this Agreement.

“Hazardous Substance” means, without limitation: (i) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “solid waste” under any Applicable Law; (ii) those substances
listed by any Governmental Authority as hazardous substances; and (iii) those
other substances, materials or which are or become regulated under any
Applicable Law or by any Governmental Authority.

“Indemnified Party” has the meaning set forth in Section 8(a)(i).

“Indemnifying Party” has the meaning set forth in Section 8(a)(i).

“Interim Balance Sheet” has the meaning set forth in Section 5(f).

“Interim Financial Statements” has the meaning set forth in Section 5(f).

“Knowledge” or “Knowledge of Wolverine, W/Investments, or Wolverine Shanghai, or
of Purchaser” means with respect to Wolverine, W/Investments, Wolverine
Shanghai, or Purchaser, actual present knowledge of the officers and directors
of Wolverine, Wolverine Shanghai Wolverine Investments or of Purchaser, as the
case may be, who have devoted substantive attention to the transactions
contemplated by this Agreement or the negotiation of the terms and conditions of
this Agreement (who are with respect to Wolverine, W/Investments, W/W Holdings
and Wolverine Shanghai, collectively, the following individuals: James Berry,
David Jordan, Jennifer Brinkley David Styers, “Luke” Luo, David Owen and Bi
Xiang Jian (also known as Michael Bi) and incorporates reliance upon any
certificates or disclosure schedules or information of such corporation.

“Markets” or “Market” shall have the meaning set forth in the Voting Rights
Agreement.

“material adverse change” means any material adverse change in the business,
affairs, operations, assets, properties, liabilities, results of operations,
condition (financial or otherwise) or prospects of Wolverine or any of its
subsidiaries (taken as a whole).

“material adverse effect” means an adverse effect in excess of $100,000 on the
condition (financial or otherwise), results of operations, business, properties,
liabilities or prospects of a party’s business or the business of Wolverine
Shanghai or of W/W Holdings.

“Non-Exclusive License Agreements” shall have the meaning set forth in
Section 3(b).

“Ordinary Course” means an action taken by a person only if:

(a) such action is consistent with the past practices of such person and is
taken in the ordinary course of the normal day-to-day operations of such person;

(b) such action is not required to be authorized by the board of directors of
such person (or by any person or group of persons exercising similar authority)
or by owners; and



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors of such person (or by any
person or group of persons exercising similar authority), in the ordinary course
of the normal day-to-day operations of other persons that are in the same line
of business as such person.

“Organization Instruments” means the certificates, instruments, registrations,
and other similar documents which are required by Applicable Law for the
formation, organization, or creation of a legal entity such as a corporation,
limited liability company, or other business enterprise under such Applicable
Law, and all amendments to such certificates, instruments, registrations, or
other similar documents.

“Optioned Shares” shall have the meaning set forth in Section 2(a).

“Permits” shall have the meaning set forth in Section 4(d).

“Permitted Liens” means (i) the liens for current taxes not yet due and payable
(provided that, with respect to real property, taxes shall be deemed to refer to
ad valorem property taxes only), (ii) with respect to personal property only,
the liens imposed by Applicable Law, such as the liens of carriers,
warehousemen, mechanics, materialmen and landlords, and other similar liens
incurred in the ordinary course for sums not constituting borrowed money, that
are not overdue, (iii) with respect to real property only, (A) minor
imperfections of title, if any, none of which materially detracts from the value
or impairs the present or anticipated use of the real property subject thereto,
or impairs the present or anticipated operations of the owners or lessor of such
real property, as the case may be, and (B) zoning laws and other land use
restrictions that do not impair the present or anticipated use of the real
property subject thereto, and (iv) liens arising from or in connection with
indebtedness incurred in the ordinary course of the borrower’s business or in
the ordinary course of the business of an Affiliate or in accordance with the
Organization Documents of a borrower or an Affiliate.

“person” or “persons” shall be construed in the broadest sense and means any
individual, corporation, partnership, limited liability company, association,
trust, Governmental Authority or other entity or organization.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

“Products” or “Product” shall mean have the meaning set forth in the Voting
Rights Agreement,

“Representative” shall mean the person designated in writing to represent either
or all of Wolverine, W/Investments, W/W Holdings, or Wolverine Shanghai or to
represent Purchaser.

“Shareholder Notes” or “Shareholder Note” shall have the meaning set forth in
Section 7(m).

“Stock Option Agreement” means the Stock Option Agreement dated as of the
Effective Date, in the form of Exhibit A.

“taxes” means (i) all taxes, charges, fees, levies or other assessments (whether
national, federal, state, local or foreign), including income, gross receipts,
excise, property, sales, use, transfer, license, payroll, franchise, ad valorem,
withholding, employment or unemployment taxes due under Applicable Law and
(ii) any interest, penalties and additions related to the foregoing.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“tax return” means any report, return or other information required to be
supplied to a taxing authority in connection with the taxes.

“Tendered Stock” shall have the meaning set forth in the preamble hereto.

“Territory” shall have the meaning set forth in the Voting Rights Agreement.

“Transaction Documents” means (i) this Agreement, (ii) the Rights Agreement,
(iii) the Stock Option Agreement, (iv) the Non-Exclusive License Agreements,
(v) the Shareholder Notes, and (vi) all other documents, agreements and
instruments executed and delivered in connection herewith, in each case, as
amended, modified or supplemented from time to time.

“Voting Rights Agreement” means the Owners’ and Voting Agreement dated as of the
Effective Date, in the form of Exhibit B.

“W/W Holdings Stock” shall have the meaning set forth in the recitals hereto.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ANNEX II

TENDERED STOCK

 

    

Name

   Number of Shares of
W/W Holdings
Stock

1.

   Wolverine China Investments, LLC    7,000 shares (70%)    200 Clinton Avenue
West       Suite 1000       Huntsville, AL 35801   

2.

   Wieland-Werke AG    3,000 shares (30%)    Graf-Arco-Strasse 36       D-89079
      Ulm, Germany      

TOTAL

   10,000 shares (100%)



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ANNEX III

WIRE INSTRUCTIONS



--------------------------------------------------------------------------------

CONFIDENTIAL

 

INDEX OF ANNEXES, SCHEDULES & EXHIBITS

 

      

Annex

Annex I:

     Definitions

Annex II:

     Securities Purchased by Purchaser

Annex III:

     Wire Instructions       

Exhibits

Exhibit A:

     Stock Option Agreement

Exhibit B:

     Owners and Voting Rights Agreement

Exhibit C:

     Non-Exclusive License Agreements

Exhibit D:

     Shareholder Notes

Exhibit E

     Working Capital Model